Order entered December 20, 1967, herein appealed from, unanimously reversed on the law, with costs and disbursements to abide the event, and the motion for a stay granted pending a preliminary hearing. On the facts stated there is a substantial question raised regarding operation and control of the vehicle allegedly involved in the accident. A preliminary hearing should be held to judicially determine such issue of operation and control (Matter of MVAIC [Malone], 16 N Y 2d 1027; Matter of Harris [MVAIC], 25 A D 2d 634). Respondent, in fact, consents to a stay for such purpose. Concur — Botein, P. J., Stevens, Capozzoli, Rabin and McNally, JJ.